Title: To George Washington from David Humphreys, 23 May 1786
From: Humphreys, David
To: Washington, George



New York May 23d 1786.

My last letter to you, My dear General, was dated in Febry at London and forwarded by Captain Clagget late of the Maryland line, in that I had the honor of informing you of my intention to return to America in the Spring, in this I have the pleasure to announce my safe arrival from L’Orient after a pleasant passage of 32 days—I am charged with Compliments & messages

for your Excellency on the part of many of our friends in France; but have no news of considerable consequence to communicate.
I propose setting out in three or four days on a visit to Connecticut & perhaps as Boston, this will occupy me for some weeks, after which I hope to have the pleasure of embracing you at Mount Vernon, and of remaining with you at least until the winter. I need not say how much felicity I anticipate on the occasion: nor how many thousands there are who would be envious of my situation. Nor am I little flattered with it. For although I have met with many flattering circumstances in my absence, yet certainly no gratification arising from them could come in competition with the consciousness of possessing no inconsiderable share in your friendship. My horses having been disposed of in my absence, I shall come either in the stages or by water, and will not hesitate to trespass on your goodness, by asking the favor of one of your horses when I may want to take the air on horseback.
I beg my best respects may be given to Mrs Washington, my Compliments to the rest of your friends, & that you will ever consider in the number of those who are most sincerely attached to you, him who has the honor to be My dear General Your most obedient & Most humble Servant

D. Humphreys

